DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 3/8/22, with respect to improper Markush and 112 first paragraph rejections have been fully considered and are persuasive.  The rejections of claims 9-12 has been withdrawn. 

Allowable Subject Matter
Claims 4-5, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-8 stand and claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces treating or preventing the onset of hepatitis B virus infection in a subject in need thereof comprising administering a therapeutically effective amount of an histone chaperon HIRA inhibitor to the subject.
The broadest reasonable interpretation of the claimed method embraces a very  large group of inhibitors, wherein the species and even subspecies of compounds embraced by the genus has a substantial variation in structure and/or function.  The 
A search of the prior art does not disclose that these inhibitors were well known to the skilled artisan.  The prior art discloses that the skilled artisan was using anti-HbC T-cell stimulating amount of a vaccine to treat hepatitis (US 20100183652).  Antibodies to hepatitis B viral (HBV) capsid were used in the prior art to detect hepatitis in a sample from a subject.
The method of screening compounds disclosed in the specification does not provide written support for the compounds that can treat or prevent the onset of HBV because the skilled artisan would have to further experiment with any inhibitor to determine if it has the desired biological activity.  The statements on pages 6 and 7 of the specification indicate that a person of skill in the art can use methods to identify compounds that can be used in the method does not provide written support.  The statements do not provide sufficient description because do not provide an essential structure that is critical for the desired biological activity.  They invite the skilled artisan to further experiment with any compound to determine if it has the desired biological activity.  This would indicate, at the time of the effective filing date, that the instant disclosure does not have possession of the genus of inhibitors.
Applicants appear to have written support for a HIRA siRNA (SEQ ID NO: 1);
antibodies targeting HBV capsid protein; antibodies and aptamers that specifically bind to amino acids 464-466 of HIRA, or amino acids 78-80 of the HBV capsid protein, or amino acids 136-141 of the capsid protein or amino acid 171 of the HBV capsid protein.
The genus of inhibitors reads on a large number of molecules having a different

The applicants appear to have disclosed reducing the expression of HIRA using
a siRNA targeting HIRA mRNA, which would result in limiting the interaction with HBV
cccDNA and HBV capsid protein.  SEQ ID NO: 1 does not represent a genus of nucleic acid inhibitors because siRNA has a different structure and function than other types of
nucleic acid inhibitors.  A person of skill in the art would have to further experiment with
any other siRNA, nucleic acid aptamer, or any antisense oligonucleotide that is
complementary to HIRA mRNA.  See Hagedorn et al. (Nucleic Acid Research 2017, Vol. 45 and pages 2262-2282 and Fakhr et al. Cancer Gene Therapy 2016, 23, 73-82).  Both disclose that is takes further experimentation to determine if an antisense
oligonucleotide or siRNA has the desired functional activity.  There is no strong
correlation between structure and function of nucleic acid inhibitors, one skilled in the art
would not be able to predict with a reasonable degree of confidence that the structure of
the claimed invention from a recitation of function.	
The specification does not describe any chemical molecule that would have the
desired biological activity.  The genus of chemical molecules embraces millions of

chemical molecule that could target or bind to the regions of amino acids set forth on
page 6.  The applicants are inviting the skilled artisan to make any chemical molecule
and then determine if it can be used in the method.  This does not provide written
support for a genus of chemical molecules.  The skilled artisan would not recognize
necessary common attributes or features possessed by the member of the genus.
With respect, to peptides, peptide aptamers, antibodies and antibody fragments,
the applicant discloses antibodies for HBV capsid (HBc), but do not disclose any
antibodies that target HIRA or inhibit HIRA interaction with HBV cccDNA.  The hepatitis B virus is made up of a single species of protein called the core antigen (HBcAg) which self assembles into particles.  Applicant contemplate three regions of HBV capsid protein (amino acids 78-80; amino acids 136-141 (SEQ ID NO: 36) and amino acid 171).  The limited description of antibodies, including antibody targeting HBV capsid protein does not provide sufficient description for the genus of proteins.  In addition, the prior art was using a composition comprising fragments of HBc to increase expression of HBc antibodies to treat hepatitis.  One must describe an invention in order to obtain a patent even when preparation of such antibodies is routine and conventional.  See MPEP 2163, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  Other than making antibodies or peptide antibodies, the as-filed specification does not contemplate any other type of peptides.  The antibodies for HBc does not represent the genus of antibodies because HIRA and antibodies that target HIRA interaction with HBV have a different sequences and binding regions.  There is a substantial variation amongst species of antibodies embraced by the genus.  The specification contemplates these 
Note that the written description requirement for a claimed genus may be
satisfied through sufficient description of a representative number of species, which the applicant has not done.  Applicants do not provide a “representative number of species
which adequately described to representative the entire genus.  There is a substantial
variation within the genus of methods and inhibitors, the applicant does not describe a
sufficient variety of species to reflect the variation within the genus. See Enzo
Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343,
1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a
biotechnological invention cannot necessarily claim a genus after only describing a
limited number of species because there may be unpredictability in the results obtained
from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey
that the inventors had possession of the genus of inhibitors in claims 1-3, 6-8, and 15 as of the effective filing date sought in the instant case.


Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 
	While it is acknowledged that applicant addressed some of the issues under the 112 first paragraph written description rejection, the applicant did not address all of the reasons for the rejection.  
	The arguments do not address the written description rejection for a genus of histone chaperone HIRA inhibitors.  Amending the claims from preventing to preventing the onset of infection with HBV does not address why the instant disclosure does not have possession of the claimed genus of inhibitors.

Claims 1, 2, 6, 7, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claims 3-5, does not reasonably provide enablement for preventing the onset of infection with HBV or treating the infection using a genus of histone chaperone HIRA inhibitors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The applicant appeared to have discovered that chromatinization of incoming viral DNA is a very early event, requiring the histone chaperone HIRA (page 2).  HIRA binds to cccDNA represents a new therapeutic target.  HBV capsid protein (HBc) could play a major role and the interaction between HIRA and HBc represents a new therapeutic target.

Applicants appear to have enablement for a HIRA siRNA (SEQ ID NO: 1); antibodies and aptamers that specifically bind to amino acids 464-466 of HIRA, or amino acids 78-80 of the HBV capsid protein, or amino acids 136-141 of the capsid protein or amino acid 171 of the HBV capsid protein.
However, the applicants are not enabled for making a genus of inhibitors embracing siRNA, antisense oligonucleotides, chemical molecules, peptides, proteins, aptamers, antibodies and antibody fragments thereof.
In view of dependent claims 3-5, the genus of inhibitors embraces histone chaperon HIRA inhibitors that would have other mechanisms for carrying out the claimed method.
The genus of inhibitors reads on a large number of molecules having a different
structure and/or function.  For example, the mechanism of interaction recited in claim 3 indicates that claim 1 embraces preventing or reducing the direct or indirect association of one or more molecules, nucleic acids, proteins, peptides (page 4).  Since the prior art does not teach the claimed method, the skilled artisan would look to the specification for the teaching required to practice the claimed method.  The specification does not teach any inhibitor that can be used to indirectly reduce HIRA expression.  

The applicant also teaches making and using antibodies or aptamers that bind to amino acids 464-466 of HIRA; amino acids 78-80 or amino acids 136-141 of the HBV capsid protein or amino acid 171 of the HBV capsid protein.  The applicant does not disclose a sequence for the HBV capsid protein and HIRA, but the sequences appear to be available in the prior art for the skilled artisan to determine what region of the proteins contains these specific regions.  However, as mentioned above, the claimed method is broader then antibodies or aptamers targeting these amino acids of HIRA or HBV capsid protein.  While the prior art teaches using antibodies to target HBV capsid protein, the prior art does not teach that these antibodies can be used in a method to treat or prevent the onset of an HBV infection thru the interaction between HIRA and cccDNA or between HIRA and HBc.  The applicant does not teach what other regions of HBV or HIRA or other proteins can be targeted in the claimed method.   
In addition, the method of screening compounds does not provide enablement for the genus of inhibitors that can treat or prevent the onset of HBV because the skilled artisan would have to experiment with any inhibitor to determine if it has the desired 
Furthermore, other than generically contemplating the claimed method and providing limiting examples to support the enablement, the specification of the application does not disclose how to use the full scope of the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   





Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 
	While it is acknowledged that applicant addressed some of the issues under the 112 first paragraph written description rejection, the applicant did not address all of the reasons for the rejection.  
	The arguments do not address the written description rejection for a genus of histone chaperone HIRA inhibitors.  Amending the claims from preventing to preventing the onset of infection with HBV does not address why the instant disclosure does not have full scope of enablement for making and using the claimed genus of inhibitors.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635